Citation Nr: 0201874	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  00-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	John E. Howell, Attorney



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant served with the Army National Guard for various 
periods of active and inactive duty training in the 1980's.  
The period pertinent herein is from May 30, to June 15, 1985.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2000 
rating decision of the Manchester, New Hampshire Regional 
Office (RO) which denied service connection for a left knee 
disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant twisted his left knee and received 
treatment therefor on June 4, 1985 during a period of 
training.

3.  A continuing left knee disability is not currently 
clinically demonstrated, nor was one demonstrated in the time 
immediately after the June 1985 twisting.  


CONCLUSION OF LAW

A chronic left knee disorder was not incurred in or 
aggravated by active or inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he now has disability of the left 
knee as the result of an injury he sustained on in 1985 while 
serving with the Army National Guard for which service 
connection should now be granted by the Board.

At the outset, the Board points out that there was a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 
(2000), (codified at 38 U.S.C.A. § 5100 et. seq., (West Supp 
2001)); VAOPGCPREC 11-2000 (Nov. 27, 2000).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the VCAA is applicable to 
this case.

It is found, however, that the new law does not preclude the 
Board from proceeding to an adjudication of the appellant's 
claim for service connection for a left knee disability.  
This is because it is found that notification requirements of 
the new law have been substantially complied with as to the 
instant matter.  The Board observes that training records 
documenting a left knee injury have been obtained and medical 
records from a facility and/or physician from whom the 
appellant has identified as providing treatment for the left 
knee have also been requested and received.  Extensive other 
private clinical records dated between 1986 and 1995 have 
also been associated with the claims folder.  In a letter 
dated in May 2000, the RO requested that the appellant submit 
medical evidence, to include a doctor's statement to 
substantiate his claim.  He was specifically advised of the 
notice and duty to assist provisions of the VCAA in 
correspondence dated in March 2001.  In addition, an October 
2000 Statement of the Case and June 2001 Supplemental 
Statement of the Case informed him of the information and 
evidence necessary to substantiate his claim.  Thus, it is 
found that the appellant and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of the claim.  Under the circumstances, the Board 
is of the opinion that a remand for further development would 
serve no useful purpose.  Therefore, it is concluded that 
adjudication of this issue, without referral to the RO for 
additional consideration under the new law, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Factual background

The record contains a United States Army Investigation 
Accident Report and Statement of Medical Examination and Duty 
Status, DA Form 2172, both dated on June 4, 1985 indicating 
that while attempting to dismount a 1/4 ton jeep with an M-60 
in hand, the appellant's left foot slipped and he twisted his 
left knee.  The appellant is shown to have signed a sworn 
statement in this regard.  It was noted that he received 
treatment from a medic in the field, as well as at the Wilcox 
Hospital Clinic for a swollen left knee.  An ace wrap was 
applied. 

Extensive private medical records dating from July 1985 make 
no reference to continuing left knee complaints.  On November 
17, 1986, the appellant was reported to have completed a 10-
week police-training program without difficulty.  It was 
noted in August 1986 he had taken a physical examination for 
the police department, which had been normal except for 
elevated blood sugar.  On November 18, 1986, the appellant 
was seen at Lakes General Regional Hospital stating that he 
had twisted his left knee while running after a prisoner.  He 
was working as a law enforcement officer at that time.  
Examination of the left knee revealed symptoms which included 
minimal swelling and diffuse tenderness.  There was no 
locking, clicking, effusion or deformity.  An X-ray of the 
knee was interpreted as showing a normal study.  An 
assessment of sprained left knee secondary to accident at 
work was recorded.  No reference to left knee complaints or 
symptoms is shown in the ensuing private clinical records 
dating through 1995.  

Applicable law and legal analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
2001).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.6(a) (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2001).

The Board points out that an application for service 
connection must contain medical evidence in the record which 
demonstrates that the claimant currently has the disability 
for which service connection is claimed.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 2019 (1999) ; Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this case, while the appellant contends that he now has 
disability of the left knee which is attributable to an 
injury while serving with the Army National Guard in 1985, 
there is no clinical evidence that he currently has any 
ratable disability of the left knee.  Historical review of 
the record does indicate that he twisted his left knee during 
a period of training in June 1985, but it is not demonstrated 
that he sought any further treatment for that injury.  
Indeed, private clinical records dated in November 1986 note 
that he finished a 10-week police-training course without 
difficulty.  He reportedly passed a physical examination the 
preceding August.  Although the record reflects that he 
sprained the left knee in November 1986, this was as a police 
officer and nothing on file relates it to the injury while on 
active duty training.  Moreover, an X-ray disclosed a normal 
study.  It is noteworthy that the evidence reflects that no 
further complaints or symptoms referable to the left knee 
appear in the extensive private medical records dating from 
that point.  The Board must thus conclude that injury to the 
left knee in June 1985 did not result in any chronic 
residuals.  See 38 C.F.R. § 3.303 (2001).  

The Board also points out that the RO requested that the 
appellant provide medical evidence to substantiate his claim 
on several occasions, and also requested medical records from 
a physician and/or facility the appellant identified as 
having treated his left knee.  He, himself, has not submitted 
any medical evidence to show that he has a left knee disorder 
at present.  In view of the lack of current disability in 
this regard, the claim of service connection for a left knee 
disability must be denied.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998).


ORDER

Service connection for a left knee disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

